Citation Nr: 0713428	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-22 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUE

Entitlement to fee-basis benefits for mental health services.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter issued in September 
2004 by the Department of Veterans Affairs (VA) Medical 
Center in San Francisco, California.

In connection with this appeal the veteran testified at a 
video-conference hearing before the undersigned Veterans Law 
Judge in April 2006; a transcript of the hearing is 
associated with the claims file.

The Board notes that, in connection with the veteran's April 
2006 hearing, he submitted a statement from Dr. Tessler and a 
VA form directly to the Board.  The Board observes that the 
veteran waived agency of original jurisdiction (AOJ) 
consideration of the evidence.  See 38 C.F.R. § 20.1304 
(2006).  Therefore, the Board may properly consider the newly 
received evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

By way of relevant background, the veteran is service-
connected for post-traumatic stress disorder (PTSD) and has a 
current assigned schedular evaluation of 70 percent.  Due to 
the fact he has been found to be unemployable as a result of 
such service-connected disability, he is currently in receipt 
of a total rating for compensation purposes based on 
individual unemployability.  The record reflects that the 
veteran was in receipt of fee-basis benefits until January 
24, 2005, for the purpose of attaining psychiatric care for 
his PTSD symptomatology from Dr. Tessler, a non-VA physician.  

In a September 2004 letter from the San Francisco VA Medical 
Center, signed by the Manager of Fee Services, the veteran 
was informed that VA now offered mental health services at a 
clinic in Eureka.  As he was receiving care for his mental 
health condition supported by the VA Fee Basis Program, his 
treatment by Dr. Tessler had been reviewed by the Authorizing 
Physician to determine whether his treatment needs could be 
met by the treatment programs developed at the VA clinic in 
Eureka.  The September 2004 letter further notified the 
veteran that, according to the Authorizing Physician's 
findings, appropriate treatment for his psychiatric condition 
could be provided at the VA clinic in Eureka; therefore, he 
was requested to work to transfer his care from Dr. Tessler 
to the clinic in the time remaining in the authorization 
period but no later than November 2004.  

Thereafter, the veteran entered a notice of disagreement in 
October 2004 and a statement of the case was issued in May 
2005.  He submitted a VA Form 9 in May 2005 and a 
supplemental statement of the case was issued in June 2005.  

As an initial matter, the Board notes that there is some 
question as to whether it has jurisdiction over the veteran's 
claim for fee-basis services.  The Board's jurisdiction is 
governed by 38 C.F.R. § 20.101.  Section (b) addresses 
appellate jurisdiction of determinations of the Veterans 
Health Administration.  Specifically, such notes that the 
Board's appellate jurisdiction extends to questions of 
eligibility for hospitalization, outpatient treatment, and 
nursing home and domiciliary care; for devices such as 
prostheses, canes, wheelchairs, back braces, orthopedic 
shoes, and similar appliances; and for other benefits 
administered by the Veterans Health Administration.  Medical 
determinations, such as determinations of the need for and 
appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the Board's jurisdiction.  Typical examples of 
these issues are whether a particular drug should be 
prescribed, whether a specific type of physiotherapy should 
be ordered, and similar judgmental treatment decisions with 
which an attending physician may be faced.  38 C.F.R. § 
20.101(b) (2006). 

The Court of Veterans Appeals (Court) in Meakin v. West, 11 
Vet.App. 183 (1998), determined that the Board had 
jurisdiction to review a determination by a VA Medical Center 
that the veteran was not eligible for fee-basis outpatient 
treatment for service-connected disabilities.  In determining 
whether a claimant would be entitled to fee-basis outpatient 
medical care, a claimant must be a veteran seeking treatment 
for a service-connected disability, and VA facilities are 
either (1) geographically inaccessible or (2) not capable of 
providing the care or services that the claimant requires.  
See Manual M-1, Part 1, Chapter 18, Section 18.03.  With 
regard to the latter factor, the determination of whether a 
VA facility is capable of furnishing specific care or 
services does not involve a medical determination, as does 
the question of the "need for and appropriateness of 
specific types of medical care and treatment," as 
contemplated by 38 C.F.R. § 20.101 (2006).  Meakin, supra.  
Thus, as a general matter, the Board may review the veteran's 
claim for eligibility for fee-basis services for outpatient 
treatment outside the VA healthcare system.

However, in the instant case, the Board notes that the San 
Francisco VA Medical Center did not follow the proper 
procedures for appealing a termination of fee-basis benefits.  
Such procedures are found in the Manual M-1, Part 1, Chapter 
18, Section 18.22 (g) and (h):

(g) Whenever VA terminates a veteran's fee-basis 
authorization, or denies a request for fee-basis care, 
the veteran will be advised of the decision in a letter 
signed by the Chief, Medical Administration Service, 
which explains the reasons for the denial or 
termination.  If the termination or denial is based upon 
the veteran's failure to meet a legal eligibility 
requirement; e.g., the veteran is not service-connected, 
the letter shall advise the veteran that a notice of 
disagreement and appeal may filed to the BVA (Board of 
Veterans Appeals).  If the termination or denial is 
based upon a medical judgment, e.g., care can be 
provided in a VA facility, the letter shall advise the 
veteran that they may appeal the determination to the 
medical center Director at the responsible VA facility.

(h) In the latter case, if the medical center Director 
does not grant the appeal, and the veteran seeks to 
appeal the case to the BVA, the veteran will be informed 
that the BVA has advised that it lacks jurisdiction over 
the matter.  If the veteran insists that BVA review the 
case, the Chief, Medical Administration Service, will 
prepare a Statement of the Case.  The "Issue" section 
of the Statement of the Case will contain language 
showing that the BVA has indicated that they do not have 
jurisdiction over the issue, but that the veteran is 
challenging this position and wishes to appeal to BVA on 
the basis of jurisdiction.  The "Pertinent Law and 
Regulations" section will cite 38 CFR 19.1.  All 
appeals to the BVA will be completed by the COJ [clinic 
of jurisdiction].

As the veteran's fee-basis benefits for mental health 
services were terminated based on a medical judgment, namely, 
that the type of care he was receiving from Dr. Tessler was 
now available at the Eureka VA Clinic, the provisions found 
in section 18.22(g) and (h) are for application.  As 
indicated previously, the Board finds that such were not 
properly followed.  Specifically, the veteran was not advised 
of the decision to termination his fee-basis care in a letter 
signed by the Chief, Medical Administration Service.  Rather, 
the September 2004 letter was signed by the Manager of Fee 
Services.  Additionally, such letter reflects that VA Form 
4107, Notice of Procedural and Appellate Rights, was enclosed 
and incorrectly informed him that he could appeal the 
decision directly to the Board.  Rather, the veteran's claim 
should have been reviewed by the Director at the San 
Francisco VA Medical Center prior to appellate consideration 
by the Board.  

Therefore, as the proper procedures for appealing the 
veteran's claim were not followed, the Board technically does 
not have jurisdiction of this case.  However, due to the fact 
that the Court has held that the Board ultimately has 
jurisdiction of such cases and out of fairness to the veteran 
who believes that his appeal is properly before the Board, 
the Board will take jurisdiction of the case and remand it in 
order to ensure that necessary development is completed prior 
to readjudication by the Director of the San Francisco VA 
Medical Center in compliance with the proper procedures.  

The Board notes that Manual M-1, Part 1, Chapter 18, Section 
18.16(a) provides for the termination of fee-basis benefits.  
Specifically, such notes that the clinic Director will review 
the veteran's medical record, consulting with the fee-basis 
provider as necessary, prior to making a determination.  If 
fee-basis care is warranted, it should be continued.  When a 
veteran has been receiving care with the same treating 
physician for an extended period of time and the termination 
of fee-basis status could interfere with the patient's 
progress, this may be a valid reason for continuing fee-basis 
care.  Veterans in receipt of psychiatric services through 
the fee-basis program require special consideration with 
regard to termination of services, i.e., consideration of an 
established relationship between the veteran and care giver.  
In this specific case, the veteran is receiving fee-basis 
care for his service-connected PTSD from Dr. Tessler, whom he 
has seen for at least 13 years.  Dr. Tessler, as well as 
another physician, Dr. Olsgard, submitted statements 
indicating that, if VA terminated the veteran's psychiatric 
treatment with him, it would result in a permanent negative 
effect on his health and could seriously jeopardize his 
physical and mental well being.  There is no indication that 
these physician statements were considered when the veteran's 
fee-basis benefits for mental health services were 
terminated.  

Additionally, Section 18.16(b) states that the clinic 
Director may request to have the veteran report for an 
examination for a determination regarding continuation/ 
termination of fee-basis status when such a determination 
cannot be made from existing records.  While affording the 
veteran an examination is within the Director's discretion, 
if, and only if, he or she does not order an examination, the 
Board finds that, in light of the physician statements the 
veteran submitted, he should be afforded an examination to 
determine the impact of terminating his care with Dr. 
Tessler.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file, to include 
his combined health record, should be 
returned to the San Francisco VA Medical 
Center in order for the Director of such 
medical center to review the case and 
issue a determination on this matter.  In 
conducting such a review, the Director 
should be mindful of Manual M-1, Part 1, 
Chapter 18, Section 18.16, which states 
that when a veteran is in receipt of 
psychiatric services, as is the case here, 
special consideration should be given to 
termination of services, to include 
consideration of an established 
relationship between the veteran and care 
giver.  In this regard, the Director 
should review the statements submitted by 
Drs. Tessler and Olsgard.  Additionally, 
the Director is advised that he or she may 
request to have the veteran report for an 
examination for a determination regarding 
continuation/termination of fee-basis 
status when such a determination cannot be 
made from existing records.  

2.  If, and only if, the Director does not 
order an examination for the purpose of 
determining the impact of terminating the 
veteran's treatment with Dr. Tessler, the 
veteran should so be afforded such an 
examination.  The examination should be 
conducted by a physician with the 
appropriate expertise to determine the 
impact of terminating the veteran's 
treatment with Dr. Tessler.  Such tests as 
the examining physician deems necessary 
should be performed.  Additionally, the 
examining physician should review the 
evidence of record, to include the 
statements from Drs. Tessler and Olsgard, 
and then offer an opinion regarding the 
impact of terminating the veteran's 
treatment with Dr. Tessler.  A clear 
rationale for all opinions and a 
discussion of the facts and medical 
principles should be provided.  

3.  If the Director of the San Francisco 
VA Medical Center issues an unfavorable 
decision, the procedures found in Manual 
M-1, Part 1, Chapter 18, Section 18.22(h) 
should be followed.  Thereafter, if 
appropriate, the case should be returned 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



